         Case 1:19-cv-03378-KHP Document 45 Filed 02/08/21 Page 1 of 1




                                                                                   Zachary A. Kady
                                                                8         Direct: +1 212.351.5305
February 4, 2021                                                                   Fax: +1 212.351.6305
                                                                                   ZKady@gibsondunn.com
                                         The parties' joint request is
VIA ECF                                  GRANTED. The parties are also
                                         ordered to submit a status letter
Honorable Katharine H. Parker            by Friday, February 19, 2021.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:      Perdomo v. United States of America, 19-cv-3378 (JGK) (KHP)
                                                                                             8
Dear Judge Parker,

        I submit this letter jointly on behalf of both parties in response to the Court’s Order
dated November 4, 2020, Dkt. No. 43, which granted the parties’ request to extend the stay of
expert discovery and pretrial deadlines in this case to allow additional time for settlement
negotiations. The parties have made progress in their negotiations and respectfully request
that the stay be extended by an additional two weeks—to February 18, 2021—to permit those
discussions to continue.

         We thank the Court for its consideration of this submission.

Respectfully submitted,


 GIBSON, DUNN & CRUTCHER, LLP                         AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

 By:    /s/ Zachary A. Kady                      By: /s/ Jennifer Jude
       Zachary A. Kady                              TALIA KRAEMER
       200 Park Avenue                              JENNIFER JUDE
       New York, NY 10166                           Assistant United States Attorneys
       Tel: (212) 351-4000                          86 Chambers Street, 3rd Floor
                                                    New York, NY 10007
       Attorney for Plaintiff                       Tel.: (212) 637-2822/2663
                                                    Fax: (212) 637-2702/2686
                                                    Attorneys for Defendant
